DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A. Sexton Reg. #57070 on 8/5/2021.
The application has been amended as follows: 
In the Claims: 
	A) Cancel claims 14 and 21.
	B) Amend claim 11 as below:
11. (Currently Amended): A foldable device comprising a first unit, a second unit, a hinge portion, and a flexible cable, wherein:
the hinge portion rotatably connects the first unit and the second unit and the flexible cable electrically connects the first unit and the second unit;
at least a part of an inner wall surface of the hinge portion forms a part of a side surface of a columnar space having a section forming an arc of a radius R0; and
the flexible cable forms an arc having a radius R1 substantially equal to the radius R0 when the first unit and the second unit are connected via the hinge portion in an open state,
, 
wherein the press-fit portion has an inclined surface for guiding deformation of the flexible cable when the hinge portion is opened and closed.

C) Amend claim 15 as below:
15. (Currently Amended): The foldable device according to claim 11, wherein, in the press-fit portion, the inclined surface is connected to a horizontal plane via a smooth curved surface and thereafter connected to a side surface of the press-fit portion via a smooth curved surface.

D) Amend claim 16 as below:
16. (Currently Amended): The foldable device according to claim 11, wherein, in the press-fit portion, the inclined surface is directly connected to a side surface of the press-fit portion.

E) Amend claim 18 as below:
18. (Currently Amended): A method of disposing a flexible cable in a foldable device comprising a first unit, a second unit, a hinge portion, a flexible cable, and a press-fit portion made of an elastic material, wherein the hinge portion rotatably 
a stage in which at least a part of an inner wall surface of the hinge portion forms a part of a side surface of a columnar space having a section forming an arc of a radius R0; 
a stage in which the flexible cable forms an arc having a radius R1 substantially equal to the radius R0 when the first unit and the second unit are connected via the hinge portion in an open state; and
a stage in which the press-fit portion is press-fitted, together with the flexible cable, in a press-fit space which at least one of the first unit and the second unit has and which is formed at an opening connecting the inside and outside of the columnar space so as to prevent water leakage via the press-fit space, 
wherein the press-fit portion has an inclined surface for guiding deformation of the flexible cable when the hinge portion is opened and closed.

F) Amend claim 22 as below:
22. (Currently Amended): The method of disposing the flexible cable according to claim 18, wherein, in the press-fit portion, the inclined surface is connected to a horizontal plane via a smooth curved surface and thereafter connected to a side surface of the press-fit portion via a smooth curved surface.

G) Amend claim 23 as below:
claim 18, wherein, in the press-fit portion, the inclined surface is directly connected to a side surface of the press-fit portion.

Allowable Subject Matter
Claims 11-13, 15-20, and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 11-13 and 15-17, prior arts do not teach or suggest the combination of the foldable device according to claim 11, in particular, a press-fit portion made of an elastic material, at least one of the first unit and the second unit having a press-fit space at an opening connecting the inside and outside of the columnar space, the press-fit space being for the press-fit portion to be press-fitted therein together with the flexible cable so as to prevent water leakage via the press-fit space, wherein the press-fit portion has an inclined surface for guiding deformation of the flexible cable when the hinge portion is opened and closed.

Re claims 18-20 and 22-24, prior arts do not teach or suggest the combination of the method of disposing the flexible cable according to claim 18, in particular, a stage in which the press-fit portion is press-fitted, together with the flexible cable, in a press-fit space which at least one of the first unit and the second unit has and which is formed at an opening connecting the inside and outside of the columnar space so as to prevent 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES WU/Primary Examiner, Art Unit 2841